Title: To George Washington from Daniel Cullimore, 21 May 1783
From: Cullimore, Daniel
To: Washington, George


                  
                     New York May 21st 1783
                  
                  I have the hono’r of inclosing to yr Excellency Two letters, reced from particular Friends in Ireland, with orders to deliver them myself—I am exceedingly sorry—unexpected delay’s at New York prevents my haveing that pleasure—I am under the necessity of forwarding them ⅌ the bearer Robt Hokesly Esqr, who I am confident will deliver them safe—It will be the highest hono’r to me, if yr Excellency will please to accknowledge the rect of them, in whatever manner you think proper, that I may have it in my power to convince my Friends in Ireland, on my return of my having forwarded them ⅌ a safe conveance. I have the hono’r to be with the Greatest Respect Yr Excy Most obedt Servt
                  
                     Dan. Cullimore
                  
               